Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 17 October 1767
From: Pennsylvania Assembly Committee of Correspondence
To: Jackson, Richard,Franklin, Benjamin


Gentlemen,
Philadelphia, October 17, 1767.
We inclose the Resolves of the Assembly, by which you are appointed Joint-Agents of this Province, for the ensuing Year, to transact the Affairs thereof in Great-Britain, with another, by which you will perceive that the House have appointed us a Committee of Correspondence, to whom you will communicate, from Time to Time, such Information as may be necessary to be laid before the House of Representatives; in doing of which, we are directed to request you will not omit to give us the earliest Intelligence of every new Measure or Regulation that shall be proposed, or intended to be proposed, in Parliament, wherein the general Liberties of America, or those of this Colony, may, in the least, be affected or concerned, that it may be communicated to the Assembly for their Consideration, and you be properly instructed either to accede to, or oppose it, as it shall appear beneficial or injurious to the Interest and Welfare of the Colonies.
The four last preceding Assemblies fully instructed you on the Subject of a Change of this Government, from Proprietary to Royal. The present House concurring in Opinion with them, and being earnestly desirous that this Measure may be accomplished with all convenient Speed, in Case all their Charter and legal Rights and Privileges may be secured and preserved, have directed us to instruct you to prosecute the Petitions for that Purpose, to an Issue, before His Majesty in Council, carefully observing, in all Things, the Instructions you have received on this Head, from the preceding Assemblies, to which we refer.
The Necessity of a Paper Currency in this and the neighbouring Colonies, and the Distress which Commerce labours under for Want of it, have been so fully mentioned in your former Instructions, that we need add Nothing further, save that this Distress is continually increasing by the sinking of our Bills of Credit and the frequent Remittances of our Gold and Silver to Britain; and that, notwithstanding your faithful Endeavours to relieve them, have hitherto proved unsuccessful, yet the House still entertain Hopes that a favourable Opportunity may present, when the Application to Parliament may be safely made, for a Repeal of the Statute restraining the American Bills of Credit from being lawful Tender in Colony Debts. The House highly approve of your Prudence in omitting to present the Petition for this Purpose while there was the least Appearance of Danger that the Assemblies in America must be deprived of the Liberty of issuing the Bills, and appropriating the Interest arising from them, as they are sensible a Measure of that Kind would greatly diminish their Importance and essentially affect their most valuable Rights and Privileges. They therefore desire that you will proceed to act on the same cautious Principles, because they are confident that it is not only their own, but the Opinion of their Constituents, that it will be much more eligible to suffer all the Mischiefs, however great, that can ensue from the Want of a Currency, than agree to give up a Point so absolutely necessary to their future Liberties.
We observe, from your Letters, that you have not succeeded in your Endeavours to procure the Liberty of shipping Wine, Fruit, and Oil, from Spain and Portugal, immediately into America, through an Opposition given by the Merchants in England trading to those Places. However, as the House continue to think that the Measure, when effected, will be equally beneficial to the Trade of the Mother Country and the Colonies, they hope you will persevere in your Attention to this Object, as well as that of obtaining Liberty to export Iron from the Colonies to foreign Markets, without which this Branch of Business must decline, and the Merchants, in some Measure, be disabled from discharging their Debts to Great-Britain.
By a late Statute, Sugars imported from the British West-Indies, into these Parts of America, are deemed French Sugars, and liable to the same Duties on Re-exportation to Great-Britain. This our Merchants conceive to be a great Hardship, and equally injurious to the Trade of both Countries, as they are hereby deprived of shipping this Commodity, formerly a considerable Remittance to the Mother Country, in Exchange for the Manufactures and Merchandize taken from thence. The House therefore request, that you will take a seasonable Opportunity of endeavouring to obtain this Duty to be taken off, upon shipping Sugars to Great-Britain from America.
We have directed the Clerk of Assembly to transmit to you the several laws passed the last Year; to the Confirmation whereof, by His Majesty in Council, we have not the least Doubt but you will give all due Attention; and we shall be glad, from Time to Time, to be particularly informed when the Laws are presented, and, if formally confirmed, to have such Confirmations duly transmitted to us.
Before we conclude this Letter, permit us to assure you, that the House of Representatives fully approve of your Conduct, and entertain the highest Sense of your faithful Endeavours to secure the Rights and promote the true Interest of this Province and the other Colonies. We are, with great Esteem, Gentlemen, Your assured Friends,
  
  

Joseph Galloway, Speaker.
James Pemberton,


Joseph Richardson,
John Ross,


Thomas Livesey,
William Rodman,


Joseph Fox,
Isaac Pearson.


    To Richard Jackson, and  Benjamin Franklin,  Esqrs, Agents for the  Province of Pennsylvania,  in London.
  
